NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-30113

                Plaintiff-Appellee,             D.C. No. 4:08-cr-00076-SEH

 v.
                                                MEMORANDUM*
JOHN P. DEWEY,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Sam E. Haddon, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      John P. Dewey appeals from the district court’s order denying his motion for

a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Dewey contends that the district court erred by denying his motion without


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Dewey’s request for oral
argument is denied.
first appointing counsel to represent him. This claim fails because Dewey had no

constitutional right to counsel when bringing his section 3582 motion. See United

States v. Townsend, 98 F.3d 510, 512-13 (9th Cir. 1996). Moreover, because

Dewey was sentenced as a career offender under U.S.S.G. § 4B1.1, the district

court correctly determined that he is ineligible for a sentence reduction under

Amendment 782. See 18 U.S.C. § 3582(c)(2); United States v. Wesson, 583 F.3d
728, 731 (9th Cir. 2009).

      AFFIRMED.




                                            2                                 16-30113